Case 2:14-cv-08390-DMG-PLA Document 604 Filed 04/01/19 Page 1 of 1 Page ID #:43307



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     CV 14-8390 DMG (PLAx)                                     Date    April 1, 2019

    Title Bahamas Surgery Center, LLC. v. Kimberly-Clark Corporation, et al.             Page    1 of 1

    Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                 NOT REPORTED
                 Deputy Clerk                                               Court Reporter

       Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
                None Present                                                None Present

   Proceedings: IN CHAMBERS - ORDER DENYING WITHOUT PREJUDICE
                RECEIVER’S MOTION FOR INDICATIVE RULING [601]

           On March 31, 2019, the Receiver of Eagan Avenatti, LLP filed a Motion for an Indicative
   Ruling, which is scheduled for a hearing on May 3, 2019 at 9:30 a.m. [Doc. # 601.] The notice
   of motion does not contain a statement required by Local Rule 7-3 indicating that counsel
   conferred at least seven days prior to the filing of the motion. See C.D. Cal. L.R. 7-3. The Receiver
   also failed to submit a proposed order relating thereto. See C.D. Cal. L.R. 7-20. Due to the
   Receiver’s failure to comply with this Court’s Local Rules, the motion is DENIED without
   prejudice to refiling after compliance. The May 3, 2019 hearing is VACATED.

   IT IS SO ORDERED.




    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
